                        64D05-2010-CT-007835                                 Filed: 10/1/2020 1:53 PM
                                                                                                 Clerk
USDC IN/ND case 2:20-cv-00381
                           Porterdocument
                                 Superior Court1-1
                                                5  filed 10/23/20 page 1 of 14 Porter County, Indiana




                                                                              EXHIBIT
                                                                                    A
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 2 of 14
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 3 of 14




                                                               EXHIBIT
                                                                   B
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 4 of 14
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 5 of 14
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 6 of 14
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 7 of 14
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 8 of 14
Division of Corporations - Filing                                                                                                                                     Page 1 of 1

                USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 9 of 14
 Delaware.gov                                                                                            Governor | General Assembly | Courts | Elected Officials | State Agencies




 Department of State: Division of Corporations
                                                                                                                                                                   Allowable Characters

 HOME                                                                                                              Entity Details
 About Agency
 Secretary's Letter
 Newsroom                                                                                    THIS IS NOT A STATEMENT OF GOOD STANDING
 Frequent Questions
 Related Links                                                                                           Incorporation Date / 8/31/2007
                                                        File Number:                  4416553
 Contact Us                                                                                                  Formation Date: (mm/dd/yyyy)
 Office Location
                                                        Entity Name:                  HD SUPPLY, INC.
 SERVICES
 Pay Taxes                                              Entity Kind:                  Corporation                  Entity Type: General
 File UCC's
                                                        Residency:                    Domestic                              State: DELAWARE
 Delaware Laws Online
 Name Reservation
 Entity Search                                          REGISTERED AGENT INFORMATION
 Status
 Validate Certificate
 Customer Service Survey                                Name:                         CORPORATION SERVICE COMPANY

 INFORMATION
                                                        Address:                      251 LITTLE FALLS DRIVE
 Corporate Forms                                        City:                         WILMINGTON                           County: New Castle
 Corporate Fees
 UCC Forms and Fees                                     State:                        DE                          Postal Code: 19808
 Taxes
 Expedited Services                                     Phone:                        302-636-5401
 Service of Process
 Registered Agents
 GetCorporate Status                                    Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
 Submitting a Request                                   more detailed information including current franchise tax assessment, current filing history
 How to Form a New Business Entity                      and more for a fee of $20.00.
 Certifications, Apostilles & Authentication of         Would you like     Status     Status,Tax & History Information
 Documents
                                                          Submit


                                                          View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                  site map | privacy |   about this site |    contact us |   translate |    delaware.gov




                                                                                                                                                                       EXHIBIT
                                                                                                                                                                                     C
https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx                                                                                                     10/15/2020
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 10 of 14
GEORGIA                                                                                             Page 2 of 2

        USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 11 of 14




 Office of the Georgia Secretary of State Attn: 2 MLK, Jr. Dr. Suite 313, Floyd West Tower Atlanta, GA 30334-
             1530, Phone: (404) 656-2817 Toll-free: (844) 753-7825, WEBSITE: https://sos.ga.gov/
             © 2015 PCC Technology Group. All Rights Reserved. Version 6.2.11                 Report a Problem?




https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=744892&busin... 10/15/2020
           USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 12 of 14




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22128209
Notice of Service of Process                                                                            Date Processed: 10/08/2020

Primary Contact:           Heather White
                           HD Supply, Inc.
                           501 W. Church Street
                           Orlando, FL 32805-2247

Entity:                                       HD Supply, Inc.
                                              Entity ID Number 3627425
Entity Served:                                HD Supply, Inc.
Title of Action:                              Ginger Weliver vs. Efren Ortiz
Matter Name/ID:                               Ginger Weliver vs. Efren Ortiz (10564223)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Lake County Circuit Court, IN
Case/Reference No:                            64D05-2010-CT-007835
Jurisdiction Served:                          Florida
Date Served on CSC:                           10/06/2020
Answer or Appearance Due:                     23 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Andrew A. Crosmer
                                              219-322-8222

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                     EXHIBIT
                                                                                                                           E
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 13 of 14




                                                                      EXHIBIT
                                                                          F
USDC IN/ND case 2:20-cv-00381 document 1-1 filed 10/23/20 page 14 of 14
